DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 25-28 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bradley (2012/0330218).  Bradley discloses an injectable elongated microstimulator (e.g. figures 1, 2, paras. 17-18, 23, etc., which would allow the electrodes to be located in any direction or injected into the epidural space) with electrodes on both halves of the housing for delivering stimulation (e.g. figures 1, 2, paras. 35-38, etc.) where the device is used for pain, blocking, and paresthesia (e.g. paras. 3-8, 35-38, etc.) where the blocking stimulation is operated at 5 kHz (e.g. para. 35, with sufficient specificity, etc.) and the stimulation to induce action potentials is operated at 100 Hz (e.g. para. 37, etc.).  Bradley also discloses that the device uses an external charger with a battery and antenna to provide power to the implant antenna for providing power to the circuitry (e.g. paras. 21-22, 29-30, etc., incorporated patent 689520, etc.).  Bradley discloses that the stimulation can be delivered in three different modes, both stimulation and blocking occurring at the same time and a second  mode and a third mode where only the blocking stimulation is provided and where only the electrical stimulation is provided (e.g. paras. 35-38, etc.).  Bradley discloses that different electrode combinations on the different halves of the device may be used for the blocking and stimulation and therefore is capable of meeting the functional use recitations of delivering the stimulation to one electrode located on one half and the blocking to another electrode on the other half.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Bradley, with the use of paresthesia stimulation on one side of the device and the blocking stimulation on the other half of the device, as is well known and common knowledge in the art (e.g. mpep 2144), since it would provide the predictable results of allowing the separate stimulations to be provided at a distance from each other so that the electric fields  do not interact with each other and prevent the stimulation or blocking from providing therapy.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley.  Bradley discloses the claimed invention and having multiple different modes, such as delivering the stimulation and blocking at the same time, or alternating the stimulation and blocking.  Bradley does not disclose applying the stimulation for at least 30% of the time as the blocking.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Bradley, with applying the stimulation for at least 30% of the time as the blocking, as is well known and common knowledge in the art, since it would provide the predictable results of only applying the blocking therapy at the same time the stimulation therapy is applied to save power in the device and ensure the stimulation is blocked and does not produce action potentials toward the central nervous system/brain while applying the stimulation.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Whitehurst et al (2004/0015205).  Bradley discloses the claimed invention except for the sensing electrode located at the end of the device to detect induced action potentials to adjust the blocking current.  Whitehurst teaches that it is known to have the sensing electrode/unit on the end of the device to allow the device to sense action potentials to determine how to adjust the stimulation to provide effective therapy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Bradley, with the sensing electrode/unit on the end of the device to allow the device to sense action potentials to determine how to adjust the stimulation, as taught by Whitehurst, to provide the predictable results of a closed loop feedback system that effectively delivers blocking and stimulation to provide effective therapy.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	8/20/22